DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 with claim set of 10/8/2020 has been entered.
 
Reasons for Allowance
Claims 1, 4-6, 9, 11, 14, 17-18, 20-21, 25, 28, 31-33, 35-38 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
As discussed by Applicant on p. 8 of remarks, specifically paragraph 2, the prior art of record does not disclose or fairly suggest either singly or in combination the claimed invention of independent claims 1, 17, 31 when taken as a whole, comprising, in addition to the other recited claim elements, detecting a direction of a disturbance to the manipulator component, the direction of the disturbance being detected from information from the manipulator component, in response to detection of the direction of 
Therefore, in view of the prior art and its deficiencies, the claimed invention as a whole is rendered novel and non-obvious, and thus, is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hynna (US 20170252921 A1) teaches surgical robot manipulator (Fig. 7) with sensors to detect desired movement of manipulator (Fig. 7-8; [0066]; [0069]) with respect to a target ([0066]-[0068]) in multiple directions ([0083]). Hynna does not teach the recited automatically move the manipulator component after the disturbance has ended based on the direction of the disturbance and into a portion of a surgical drape as is recited in the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/JONATHAN T KUO/Primary Examiner, Art Unit 3792